*578ON MOTION ROE REHEARING.
Jenkins, P. J.
Movants contend that the court, in divisions 2 and 2(a) of the syllabus, overlooked Hentz v. Booze, 8 Ga. App. 577 (70 S. E. 108), and Roberts v. Arnall, 9 Ga. App. 328 (71 S. E. 590), and the elementary rule stated in those cases that parol evidence is admissible to show that the object or consideration of a written contract, lawful on its face, was in fact illegal. That principle was not overlooked, but is without application under the allegations made in the answer. “When a contract is valid upon its face, or, when taken in the light of the circumstances surrounding the parties at the time it was entered into, appears to be valid, it is incumbent upon him who attacks the contract to show its invalidity.” Wright v. Vaughan, 137 Ga. 52 (72 S. E. 412). It is true that, in determining whether a contract is illegal or immoral, the substance of the true agreement as shown by parol may control, notwithstanding the form and words expressed in the writing. But the illegality must be mutual between the parties, and the illegal intention must be common to both. Mere unlawful intent on one side only will not invalidate the agreement. See Mechanics Realty Co. v. Leva, 16 Ga. App. 7 (84 S. E. 222); 13 C. J. 517, 772. The first defense charges that the contract is illegal in that it “is a subterfuge resorted to by the plaintiff corporation for the purpose of evading license tax laws and the peddling license laws of the State of Georgia.” As pointed out in the original opinion, “the averments of this defense . . fail to show that the party signing as principal or any of the other defendants signing as sureties joined in the illegal intention of plaintiff." In the absence of such a showing, the original purpose of the plaintiff would be ineffective.
It is also contended that the court overlooked other defenses, not seeking to contravene the parol-evidence rule, that, after the making of the original contract (upon which suit was brought), the risk of the defendant sureties was increased, so as to release them from liability under the written contract, by reason of the subsequent giving of instructions to the principal as to how he should violate the peddling laws of the State, conduct his business in a territory larger than that provided in the contract, and sell on credit instead of for cash, as required by the contract. “A subsequent illegal agreement will not affect a prior lawful one between the same parties.” 13 C. J. 511.
*579Where a party claims that a contract is illegal or void, he must plead the facts showing such invalidity, and bare conclusions of the pleader are insufficient. See Kimbro v. Bank of Fulton, 49 Ga. 419 (5), 421; 11 Stand. Enc. Proc. 896; 13 C. J. 742, 760, §§ 890, 947.
The defenses were defective, not only in failing to show mutuality in the alleged illegal purpose of the contract, but also in failing to set forth necessary facts as to how and why the agreement was illegal, or the necessary facts to show a valid new agreement, or other acts and conduct sufficient to release the defendant sureties from liability under the original contract.

Rehearing denied.


Stephens and Sutton, JJ., concur.